DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive. Applicant argues that Bellaschi does not teach “the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side of the at least one flange faces the magnetic core” as amended.
After careful consideration without passion prejudice, the argument is respectfully found not persuasive. As seen in annotated Fig. 8 of Bellaschi, the bobbin 28 has flange 15 at the end side of the middle leg of the magnetic core 1. The flange 15 has substantially up side down U-shaped. The yoke portion of U-shaped flange is concave and faces the yoke of the core 1. The flange 28 surrounds the middle leg of the magnetic core 1. Therefore, Bellaschi teaches “the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side of the at least one flange faces the magnetic core” as amended.


    PNG
    media_image1.png
    477
    583
    media_image1.png
    Greyscale

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side of the at least one flange faces the magnetic core” as recited in amended claim 1 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the originally filed specification does not disclose “the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side of the at least one flange faces the magnetic core” as amended.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by ““the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side of the at least one flange faces the magnetic core” as amended. Specifically, it’s not clear what portion of the flange is considered to be concave side that faces the magnetic core.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P. L. BELLASCHI (U.S. Patent No. 1,940,840, hereinafter Bellaschi).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Bellaschi teaches an apparatus (Figs. 1-2, and 7-8) comprising: 
a bobbin 28 (e.g. Fig. 8), wherein the bobbin comprises:
a shell (cylindrical portion) comprising an inner cavity (hollow part) and configured to at least partially surround a magnetic core 1; and
at least one flange 15 (annotated Fig. 1 or Fig. 8) shaped to follow equipotential lines 8 (e.g. Fig. 1), wherein the at least one flange extends, at least in part, radially away from the inner cavity following a Rogowski profile, and wherein the at least one flange comprises a region of partial conductivity 24, 
wherein the at least one flange is shaped to surround at least a portion of the magnetic core such that a concave side 16 of the at least one flange faces the magnetic core (page 3, lines 62-66, and 88-97).
With respect to claim 2, Bellaschi teaches the apparatus of claim 1, wherein the apparatus comprises a high-voltage power supply that comprises the bobbin (page 2, lines 23-28).
With respect to claim 3, Bellaschi teaches the apparatus of claim 1, wherein the apparatus comprises an inverter that comprises the bobbin (page 2, lines 13-17).
With respect to claim 4, Bellaschi teaches the apparatus of claim 1, wherein the shell comprises a hollow shell that comprises the inner cavity or a cylindrical shell that comprises the inner cavity (page 3, lines 88-90).
With respect to claim 5, Bellaschi teaches the apparatus of claim 1, wherein the at least one flange is shaped to substantially follow, at least in part, an equipotential line of an electrical field created from a voltage difference between a low voltage component and an electrical coil wound around the shell (page 3, lines 62-66, and 88-97).
With respect to claim 6, Bellaschi teaches the apparatus of claim 5, wherein the low voltage component comprises a grounded 2 magnetic core 1 (page 1, line 105 to page 2, line 1).
With respect to claim 7, Bellaschi teaches the apparatus of claim 1, wherein the region of partial conductivity corresponds to a region in which an electrical field strength exceeds a
breakdown voltage of an insulator, and wherein the region of partial conductivity is located
in a space between the at least one flange and a low voltage component (page 3, lines 55-66, and 88-97).
With respect to claim 8, Bellaschi teaches the apparatus of claim 1, wherein the region of partial conductivity corresponds to a region in which an electrical field strength exceeds a
breakdown voltage of air, and wherein the region of partial conductivity is located in a space between the at least one flange and a low voltage component (page 3, lines 55-66, and 88-97).
With respect to claim 9, Bellaschi teaches the apparatus of claim 1, wherein the bobbin further comprises a material with a volume resistivity value equivalent to a partial conductivity of the region of partial conductivity (page 3, lines 55-62, and lines 88-90).
With respect to claim 10, Bellaschi teaches the apparatus of claim 1, further comprising at least one magnetic core 1, wherein the inner cavity substantially surrounds a leg of the at least one magnetic core (page 1, lines 110, page 3, lines 88-90).
With respect to claim 11, Bellaschi teaches the apparatus of claim 1, wherein the shell comprises an outer surface substantially shaped as a circle, an oval, a square, a rectangle, a polygon with rounded comers, or a polygon (page 3, lines 88-90).
With respect to claim 18, Bellaschi teaches the apparatus of claim 1, wherein the region of partial conductivity is electrically connected to a low electrical potential or an electrical ground (page 1, line 105 to page 2, line 1).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaschi, as applied to claim 1 above, in view of Veenstra et al. (U.S. PG. Pub. No. 2018/0075963 A1).
With respect to claim 12, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a volume resistivity in a range between 0.3 ohm. meter and 10 ohm- meter.
Veenstra et al., hereinafter referred to as “Veenstra,” teaches an apparatus 5 (Figs. 1-2), wherein the region of partial conductivity 60 comprises a volume resistivity in a range between 0.1 ohm. meter and 10 ohm. meter (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the volume resistivity as taught by Veenstra to the apparatus of Bellaschi to minimize static discharge (para. [0035]).
With respect to claim 14, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a volume resistivity in a range between 0.01 ohm: meter and 1 kilo-ohm- meter.
Veenstra teaches an apparatus 5 (Figs. 1-2), wherein the region of partial conductivity comprises a volume resistivity in a range between 0.01 ohm: meter and 1 kilo-ohm- meter (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the volume resistivity as taught by Veenstra to the apparatus of Bellaschi to minimize static discharge (para. [0035]).
With respect to claim 15, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a sheet resistivity in a range between 0.3 kilo-ohm/square and 10 kilo-ohm/square. 
Veenstra teaches an apparatus 5 (Figs. 1-2), wherein the region of partial conductivity comprises a sheet resistivity in a range between 0.3 kilo-ohm/square and 10 kilo-ohm/square (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet resistivity as taught by Veenstra to the apparatus of Bellaschi to minimize static discharge (para. [0035]). 
With respect to claim 16, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a sheet resistivity in a range between 1 ohm/square and 100 kilo-ohm/square.
Veenstra teaches an apparatus 5 (Figs. 1-2), wherein the region of partial conductivity comprises a sheet resistivity in a range between 1 ohm/square and 100 kilo-ohm/square (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet resistivity as taught by Veenstra to the apparatus of Bellaschi to minimize static discharge (para. [0035]). 
With respect to claim 17, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a sheet resistivity in a range between 0.1 ohm/square and 1 mega-ohm/square.
Veenstra teaches an apparatus 5 (Figs. 1-2), wherein the region of partial conductivity comprises a sheet resistivity in a range between 0.1 ohm/square and 1 mega-ohm/square (para. [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the sheet resistivity as taught by Veenstra to the apparatus of Bellaschi to minimize static discharge (para. [0035]). 

13.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bellaschi, as applied to claim 1 above, in view of Shirahata et al. (U.S. PG. Pub. No. 2001/0033216 A1).
With respect to claim 19, Bellaschi teaches the apparatus of claim 1. Bellaschi does not expressly teach the region of partial conductivity comprises a gap extending from a first edge of the region of partial conductivity to a second edge of the region of partial conductivity, wherein the gap comprises at least one of: an air gap, an insulating material partially filling the gap, and insulated material fully filling the gap, or an insulating sheet.
Shirahata et al., hereinafter referred to as “Shirahata,” teaches an apparatus (FIGs. 5A-6), wherein the region of partial conductivity comprises a gap (gap filled by insulating material 261) extending from a first edge of the region of partial conductivity to a second edge of the region of partial conductivity, wherein the gap comprises at least one of: an air gap, an insulating material partially filling the gap, and insulated material 261 fully filling the gap, or an insulating sheet (para. [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap as taught by Shirahata to the apparatus of Bellaschi to prevent formation of a one-turn coil (para. [0041]).
With respect to claim 20, Bellaschi teaches the apparatus of claim 1, further comprising at least one magnetic core 1 (page 1, line 110). Bellaschi does not expressly teach the bobbin further comprises an electrically isolating gap transecting the region of partial conductivity, and wherein the electrically isolating gap prevents the region of partial conductivity from forming a closed electrical connection encircling the at least one magnetic core.
Shirahata et al., hereinafter referred to as “Shirahata,” teaches an apparatus (FIGs. 5A-6), the bobbin 26 further comprises an electrically isolating gap (gap filled by insulating material 261) transecting the region of partial conductivity, and wherein the electrically isolating gap prevents the region of partial conductivity from forming a closed electrical connection encircling the at least one magnetic core (para. [0041]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the gap as taught by Shirahata to the apparatus of Bellaschi to prevent formation of a one-turn coil (para. [0041]).
With respect to claim 21, Bellaschi in view of Shirahata teaches the apparatus of claim 20, wherein the bobbin is incorporated in a transformer, and wherein the electrically isolating gap is arranged along a direction of a magnetic field axis of the transformer (Shirahata, para. [0041]).

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837